DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-2, 4-20 are pending.
Claims 6-20 remain withdrawn.
Claims 1-2 and 4-5 are examined on the merits in the present office action.
This action is made FINAL.

Withdrawn Objections/Rejections
The objection to claim 2 is withdrawn in light of the amendments filed.
The rejection of claims 1, 2, and 4 under 35 USC 102(a)(1) as being anticipated by Lim et al is withdrawn in light of the amendments filed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "FDS-ZJ11002" is not known in the art, and the use of said name by itself does not carry art-recognized limitations defining the specific characteristics or essential characteristics that are associated with this denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of a tomato plant that encompasses all of its traits except by deposit. Thus the term in question lacks a general art-accepted meaning and Applicant does not explicitly define the term in the specification.
Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent. Thus, one's ability to determine the metes and bounds of the claim would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
	Perfecting the deposit as outlined below will obviate these issues. 

Applicant’s Arguments
The Applicant urges that the deposit has been perfected thereby rendering the rejection moot (pg. 6).
This argument has been fully considered but is not persuasive as the requirements have not been fully satisfied as further detailed below under 112a. 


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to a tomato plant or plant part comprising in its genome a recombinant chromosomal segment derived from FDS-ZJ11002 on chromosome 7, and a tomato plant, cell, or seed of tomato line FDS-ZJ11002. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant has deposited seeds for FDS-ZJ11002 at the ATCC, but there is no indication as to whether the deposit was made and accepted under the Budapest Treaty, and there is no affirmative statement in the specification that all restrictions upon availability to the public 
If the deposit of these seeds is made and accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective January 1, 2019, ATCC reduced the number of seeds required for patent seed deposits to 25 packets of 25 seeds for deposit, for a total of 625 seeds. It should be noted, however, that although a deposit of 625 seeds is compliant for submission to ATCC, other IDAs may have different minimum requirements. Accordingly, any depositor should confirm that the number submitted to a specific IDA complies with that IDA’s requirements for seed deposits.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present. See 37 CFR 1.801 - 1.809 (MPEP §§ 2401 -2411) for additional explanation of these requirements.
To perfect the deposit, the deposit must be made and accepted under the Budapest Treaty or the results of a viability test must be provided.
Additionally, a statement, affidavit of declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon issuance of a patent is also required.

Applicant’s Arguments
The Applicant urges that the deposit has been perfected thereby rendering the rejection moot. The Applicant affirms “that a deposit of at least 2,500 seeds of tomato line FDS-ZJ11002, which comprises the recombinant chromosomal segment, was made with the ATCC in accordance with the Budapest Treaty requirements and with 37 C.F.R. §1.801- 1.809 and all 6 of the patent” (pgs. 6-7).
This argument has been fully considered but is not persuasive as the requirements have not been fully satisfied.
The recitation of the deposit information is acknowledged. However, 37 CFR 1.807 states “Under the Budapest Treaty, there is a requirement that the deposit be tested for viability before it is accepted. Thus, a mere statement by an applicant, an authorized representative of applicant or the assignee that the deposit has been accepted under the Budapest Treaty would satisfy 37 CFR 1.807. The examiner should note the clear distinction between a statement by the applicant that the deposit has been made under the Budapest Treaty and one in which the deposit has been made and accepted under the Budapest Treaty. Where a statement is merely an indication that a deposit has been made (with no indication as to whether it has been accepted), there is no assurance that the requirements under 35 U.S.C. 112  have been satisfied”.
Therefore, having only made the statement that the deposit with no indication or evidence that the deposit was accepted (and therefore viable), the requirements have not been met. 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim is drawn to a tomato plant, cell, or seed of tomato line FDS-ZJ11002, sample of seed having been deposited under ATCC Accession No. PTA-124465. 
I-3 allele on chromosome 7 and lack a deleterious allele linked to the resistance allele that confers soft fruit, also on chromosome 7. 
However, it is unclear how this plant line was developed (breeding history), whether the plant line is homozygous and is a distinct, uniform and stable (DUS) line. 
The Applicant has only described the line by these 2 traits and eventually by way of deposit. However, a deposit alone does not sufficiently describe the deposited material adequately to place the public on notice of the characteristics of the claimed material. 
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001). 
"The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.
Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.") – MPEP 2163.
The I-3 resistance trait was known in the art, and the source germplasm Solanum pennellii accession LA716 had been used to introgress the allele into tomato cultivars – see Lim et al (Theor. Appl. Genet. 2008) abstract and Figure 1. Therefore, to distinguish the instant deposit from the prior art, the Applicant has a single trait, lack of a soft fruit, which as admitted by the Applicant, is “heavily influenced by environmental factors” (pg. 40, Example 1). The Applicant has therefore not described any distinguishing characteristics of FDS-ZJ1102 that are not environmentally affected, which would permit one in the art to readily ascertain whether a given tomato plant falls within the claimed genus.  
Therefore, the Applicant has not adequately described the claimed line.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  See Written Description guidelines provided in MPEP 2163.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. 

Applicant’s Arguments
The Applicant urges that the deposit provides written description of the material and that it would require even more effort to sequence as it has a more complex genome than the bacteria deposited in Enzo (pg. 7).
This is not found persuasive. While sequence information is one way to describe the plant, it is not the only avenue to satisfy written description. A full description of the distinguishing, unique, or identifiable characteristics is required to place the public on notice of the characteristics of the claimed material of a tomato plant of the deposit. Further, as noted, it is unclear whether the deposit represents a unique variety (having DUS and essentially homozygous at all loci) or is merely representative of the introgression fragment. It is well within the ordinary skill of one in the art to phenotypically characterize the claimed tomato plant and would not require the undue effort as asserted. Rather, this description is necessary to place the public on notice of the characteristics of plants of the deposit so that plants in the art may be distinguished. 
Additionally, see MPEP 2163 “"The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological 
Additionally, if the deposit does not exhibit DUS but rather is only “representative” of the introgression fragment, the public need be put on notice to that scope as well as the scope of what the seeds deposited are “representative” of is limited to the introgression and not the full genomic background of the seed. At present, the Specification only describes 2 traits both of which are linked to the introgression fragment. Therefore, it appears as though the deposit is only “representative” of the introgression fragment, and thus, the scope of plants, cells, and seeds of “tomato line FDS-ZJ11002” is any tomato plant, cell, or seed that comprises the fragment and may have any number of other allelic variations present. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2 and 4-5 remain rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Heath (US Patent 8,097,789; issued 17 January 2012).
The claims are broadly drawn to a tomato plant of a cultivated variety comprising in its genome a recombinant chromosomal segment on chromosome 7 that confers increased resistance 
 
The instant chromosomal segment originates from the Solanum pennellii accession LA0716 (aka LA716 in Li et al) (pg. 5, [0013]). The instant Specification further states that the inbred tomato line FL7547 (resistant to Fol – comprising the LA0716 introgression) was crossed with susceptible FIS-18-2086, and the F2 progeny from this cross was used to map the resistance markers [00105].
Cols. 5-6: 
Heath disclose crossing tomato inbred FL7547 with inbred NC84173. F2 population of plants were screened for resistance to Fol3 resistance – the best surviving plants were then selected for further selection. The top 5 plants were selected on the basis of healthy vigorous plant, good fruit set, large to mostly extra-large fruit size, and good color and firmness. An F3 population was made from the selected plants and the selection was repeated – the top 3 plants were selected. A molecular marker set was used to identify and select plants comprising the I-3 resistance allele – 2 of the 3 plants were homozygous for the allele. One of these plants was self-fertilized and the other was backcrossed with NC84173 in order to increase fruit size. The F4 BC1F2 were selected with molecular markers for the I-3 allele. This population was selfed for 2 
FDR 15-2090 is described as having Fol resistance (confirmed through molecular markers as I-3 – also see Table 5) and good firm fruit. Plant health and vigor, fruit set, size, firmness, and color as well as all other key agronomic features have proven stable in subsequent generations.
FDR 15-2090 and FDR 15-2078 (having  “large firm fruits” – col. 7, lns. 13-17) were crossed to produce hybrid PS01533588, which is described as having medium-firm fruit (col. 4, lns. 25-33). Heath describe both parents as uniform and stable (col. 8, lns. 4-5). 
While Heath does not disclose instant markers M1, M2, M3, and M4, these markers absent evidence to the contrary would be present in the FDR 15-2090 or PS01533588 plants. This is based on a comparison of the limited breeding history instantly disclosed and breeding history of FDR 15-2090, which both comprise the I-3 introgression fragment from LA0716. Furthermore, the instant markers were identified in an F2 population produced by crossing FL7547. Heath also utilizes the same FL4574 line to develop FDR 15-2090 – which is even more homozygous since it has been selfed more times (see breeding history above). Further, Heath discloses that both the inbred and hybrid lines have the I-3 Fol resistance allele and lack the soft fruit trait (as comprising “firm fruit”). Therefore, based on the evidence in the record, this plant would necessarily comprise the instant defined markers. 
With regards to the instant deposit, it is unclear what the seed deposited is representative of – i.e. a true line that is uniform and stable at all locus (however, traits have not been described) or only for the two traits Fol resistance and lack of soft fruit. At the present time, the I-3 allele as both result in resistance. Therefore, since the tomato plant of Heath comprises the instant markers, the plants are indistinguishable and appear to be the same. 
However, if the Applicant were to attest in a declaration that the FDS-ZJ11002 line was distinct, uniform, and stable, and substantially homozygous at all loci and further provide adequate description of the characteristics of the line to place the public on notice of the characteristics of the line, the rejection over claim 5 would be withdrawn if the plant is distinct from the plants of Heath. 
	Accordingly, Heath anticipate the claimed invention. 

Applicant’s Arguments
	The Applicant urges that Heath does not teach that the linked soft fruit allele is not present and therefore does not teach all of the claim limitations (pgs. 9-10).
	This argument has been fully considered but is not persuasive.
	Heath specifically teaches that the firmness of the fruit is good; it is not described as “soft”. Additionally, Heath teaches that the fruit firmness trait was stable and exhibited in future generations (see col. 6, lns. 29-36). Heath teaches that the tomato is resistant to Fol. 3 (see Table 2) and this resistance is from the same introgression line as the instant plants – FL7547. The instant markers were identified in an F2 population FL7547 crossed with an arbitrary susceptible tomato. FDR-15-2090 was made by crossing FL7547 with an arbitrary susceptible tomato (NC84173). Hybrids were bulked to make F2. The F2 was tested for Fol 3 resistance and fruit 
	The Applicant has not provided any evidence that the soft fruit allele is present. Rather, as evidenced by the breeding history and fruit characterization, one would reasonably conclude that the tomato plants comprises the same Fol 3 resistance allele and lacks the soft fruit trait – thereby comprising the markers as instantly claimed. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
Furthermore, the MPEP 2112 I states “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” The mere identification of nucleic acid sequences (markers) present in a prior art plant does not make the plant newly patentable. 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Rather, once the Examiner has presented the prima facie case, the burden shifts to the Applicant to show how they are different. In the instant case, the Examiner has presented the overlapping breeding history as well as morphological traits that show that the tomato plant of Heath comprises same resistance allele has been introgressed into Chromosome 7 as well as lacks the soft fruit allele. The Applicant has provided no evidence to support the claim that the plants do not comprise the markers. 
Therefore, the rejection is maintained. 
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al (Theor. Appl. Genet. 2018; first published online 6 October 2017) and GenBank Accession No CP023763 (published 3 November 2017).

 
The instant chromosomal segment originates from the Solanum pennellii accession LA0716 (aka LA716 in Li et al) (pg. 5, [0013]). 
	Li et al teach that linkage drag may be remedied by reducing the introgression size. Li et al teach that the I-3 introgression fragment from S. pennellii LA716 was known to be associated with several negative horticultural traits, including bacterial spot, small fruit size, and blossom end rot (pg. 146, right col, 1st para.). Li et al provides the location of the I-3 locus on chromosome 7. Li et al map this allele to position 63.60, marker 7g923 (Figure 1). The sequence for the allele responsible for the I-3 Fol resistance was known in the art – as an S-receptor-like kinase. “For practical breeding purposes, markers located within or extremely tightly linked to a gene are preferred. Catanzariti et al. (2015) described two CAPS markers that are each located within the I-3 gene and should be useful for selection purposes” (pg. 152, left col).
	Li et al further suggest that reducing the I-3 introgression size may provide benefit to “both public and private breeding programs” (pg. 153, left col). “A logical product of this 
	Li et al produce tomato having the I-3 introgression fragment and comprising a fragment similar to marker locus M1 of instant SEQ ID NO: 1 (set forth as GenBank Accession CP023763). The alignment shows a single extra “a” at position 4; however, this appears to be a sequencing error given the other accession also have this extra “a”. However, if it is not a sequencing error, then the plant of Li et al is an obvious variant of the tomato plant instantly claimed. There is nothing of record regarding the criticality of this position. Rather, the critical break point for the soft fruit trait is between M1 and M2. 
Solanum lycopersicum cultivar I-3 chromosome 7
Sequence ID: CP023763.1Length: 68048916Number of Matches: 1
Range 1: 63592053 to 63592693GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1109 bits(600)
0.0
625/644(97%)
4/644(0%)
Plus/Plus

Query  1         TTC-ATGGGAAATANTCTGTCAGGGCTCATGTTATTTCTGCGATGAACTACTATTCCAAA  59
                 ||| |||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63592053  TTCAATGGGAAATAATCTGTCAGGGCTCATGTTATTTCTGCGATGAACTACTATTCCAAA  63592112

Query  60        TCTATGTTATGACAGTTCTCCCTATCAATACAATTCCCCTTCATTACATTTAAGCTCTCA  119
                 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63592113  TCTATGTTATGACAGTTCTCCCTATCAATACAATTCCCCTTCATTACATTTAAGCTCTCA  63592172

Query  120       AAATRAGTAAAGATGAAAAAAGGAGTATACCAACTGATGTACTCNGTAGTTGTTTATATT  179
                 |||| ||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Sbjct  63592173  AAATGAGTAAAGATGAAAAAAGGAGTATACCAACTGATGTACTCCGTAGTTGTTTATATT  63592232

Query  180       CTAAATCAGCCTNTANNNTTCTTTTTCNGTCTTTGTTTGTTAACTTGTAGATCTAAAGTT  239
                 |||||||||||| ||   ||||||||| ||||||||||||||||||||||||||||||||
Sbjct  63592233  CTAAATCAGCCTATAA--TTCTTTTTCCGTCTTTGTTTGTTAACTTGTAGATCTAAAGTT  63592290

Query  240       GGTTAATGCATCNTCCACAAAATTTNGCTTCTCTATAACNATGTCTCACTTCNCCTTGCT  299
                 |||||||||||| |||||||||||| ||||||||||||| |||||||||||| |||||||
Sbjct  63592291  GGTTAATGCATCGTCCACAAAATTT-GCTTCTCTATAACAATGTCTCACTTCTCCTTGCT  63592349

Query  300       AAATTCTCTTTACCCATACTTGCAAGNTCCATGATCATATCTGCAACTAACTTGCAGTCC  359
                 |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Sbjct  63592350  AAATTCTCTTTACCCATACTTGCAAGTTCCATGATCATATCTGCAACTAACTTGCAGTCC  63592409

Query  360       GAAAGCTGCAGCTTCAGCCTCAGCTACATTGTTACTACAAAGCATTGCAAAANGCCAAAT  419
                 |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Sbjct  63592410  GAAAGCTGCAGCTTCAGCCTCAGCTACATTGTTACTACAAAGCATTGCAAAAAGCCAAAT  63592469

Query  420       ACTCATTGATCCCTNATATCTTTCTGTATGCCTCATTATATTCCAAAATAAATTCAGTGT  479
                 |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63592470  ACTCATTGATCCCTGATATCTTTCTGTATGCCTCATTATATTCCAAAATAAATTCAGTGT  63592529

Query  480       CTCAACAGCTTGTGGGAATTCAGAAATTCNTGGAAAAGACGGGCTTCAGGGAACTTGTTT  539
                 ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Sbjct  63592530  CTCAACAGCTTGTGGGAATTCAGAAATTCGTGGAAAAGACGGGCTTCAGGGAACTTGTTT  63592589

Query  540       TAAACCATCTCTGCTGTACATTTNGTTTGNCATGGTTATAATTACAAATCATTTAGATCT  599
                 ||||||||||||||||||||||| ||||| ||||||||||||||||||||||||||||||
Sbjct  63592590  TAAACCATCTCTGCTGTACATTTAGTTTGTCATGGTTATAATTACAAATCATTTAGATCT  63592649

Query  600       AATCGAGAAAGAGGAAACTCCTGCTTTATTGAAATTTAGGCAAA  643
                 ||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63592650  AATCGAGAAAGAGGAAACTCCTGCTTTATTGAAATTTAGGCAAA  63592693

	This same plant also comprises marker locus M3: 
Solanum lycopersicum cultivar I-3 chromosome 7
Sequence ID: CP023763.1Length: 68048916Number of Matches: 1
Range 1: 63774777 to 63774974GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
342 bits(185)
3e-90
193/199(97%)
1/199(0%)
Plus/Plus

Query  3         CACAATTGAATTCAGTATATNAAAGTGGAAAAGCAAATCAAATGAAAAAGATTCAAAATT  62
                 |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Sbjct  63774777  CACAATTGAATTCAGTATATTAAAGTGGAAAAGCAAATCAAATGAAAAAGATTCAAAATT  63774836

Query  63        GCANTTCCAAAACTCCCCCTCAGTCATTATTTATGGGAYATTTTTCCTTACAGAGTTAAT  122
                 ||| |||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Sbjct  63774837  GCAGTTCCAAAACTCCCCCTCAGTCATTATTTATGGGATATTTTTCCTTACAGAGTTAAT  63774896

Query  123       ATGACTAATTTCAAAGCTAAATTGGAAATATNTTTAAAATTTAAAANNTTTAGACATTCA  182
                 ||||||||||||||||||||||||||||||| ||||||||||||||  ||||||||||||
Sbjct  63774897  ATGACTAATTTCAAAGCTAAATTGGAAATATTTTTAAAATTTAAAAC-TTTAGACATTCA  63774955

Query  183       AAAATTATACTAGTTCATC  201
                 |||||||||||||||||||
Sbjct  63774956  AAAATTATACTAGTTCATC  63774974
	
This plant also comprises marker locus M2:
Solanum lycopersicum cultivar I-3 chromosome 7
Sequence ID: CP023763.1Length: 68048916Number of Matches: 1
Range 1: 63635816 to 63636361GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
977 bits(529)
0.0
539/547(99%)
1/547(0%)
Plus/Plus

Query  1         ATTTNTGTACATAAAACGCGAtttttttNCCCTTTAGCAACAGCTGGTTTAGCTTAAACC  60
                 |||| ||||||||||||||||||||||| |||||||||||||||||||||||||||||||
Sbjct  63635816  ATTTATGTACATAAAACGCGATTTTTTT-CCCTTTAGCAACAGCTGGTTTAGCTTAAACC  63635874

Query  61        TGTACTTTTATAAACGCGACAGAGTCATACCTTGTCTTGTCCTTCTCATTATTCATTAGT  120
                 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63635875  TGTACTTTTATAAACGCGACAGAGTCATACCTTGTCTTGTCCTTCTCATTATTCATTAGT  63635934

Query  121       GARAAGATCTCAGTTGGTAAGTAGCACTCCCCTATGGCCCTGGAAGAATTTAAACCACTA  180
                 || |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63635935  GAAAAGATCTCAGTTGGTAAGTAGCACTCCCCTATGGCCCTGGAAGAATTTAAACCACTA  63635994

Query  181       CGAAAGAACGCAGCTTTACAGGAACATTTATCCAAACATGCGCGTTTACAAGTANTCACA  240
                 |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||||
Sbjct  63635995  CGAAAGAACGCAGCTTTACAGGAACATTTATCCAAACATGCGCGTTTACAAGTATTCACA  63636054

Query  241       TCTGTGTTGCTGATATCTGCAGTAAACGCGAAATAGTCCACATCTTCAACTTCCAAAAGT  300
                 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63636055  TCTGTGTTGCTGATATCTGCAGTAAACGCGAAATAGTCCACATCTTCAACTTCCAAAAGT  63636114

Query  301       CTGTGTTTCTTTAAGTTGTTGCAACTCAGCTTTTTGGCCTCAGAGCAACCNAGATTAGGC  360
                 |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Sbjct  63636115  CTGTGTTTCTTTAAGTTGTTGCAACTCAGCTTTTTGGCCTCAGAGCAACCAAGATTAGGC  63636174

Query  361       AGCCTAACNTTTATCGGTCTGAAATAGGTAGTTGAATTAGAGCTTATGGGACAACTACAT  420
                 |||||||| |||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63636175  AGCCTAACGTTTATCGGTCTGAAATAGGTAGTTGAATTAGAGCTTATGGGACAACTACAT  63636234

Query  421       TGTCCCATTGTGCAAATGCCATATCTTCCACAGACTGTAGGGTAATTGCACTCGCCACGA  480
                 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63636235  TGTCCCATTGTGCAAATGCCATATCTTCCACAGACTGTAGGGTAATTGCACTCGCCACGA  63636294

Query  481       AAGCCTGTTAAGAGNTCATCCACCTCTCTCCATCGACTTNTCCACTCGTACACTTTCAAG  540
                 |||||||||||||| |||||||||||||||||||||||| ||||||||||||||||||||
Sbjct  63636295  AAGCCTGTTAAGAGGTCATCCACCTCTCTCCATCGACTTTTCCACTCGTACACTTTCAAG  63636354

Query  541       TGTCCGT  547
                 |||||||
Sbjct  63636355  TGTCCGT  63636361

The plant also comprises instant marker locus M4:
Solanum lycopersicum cultivar I-3 chromosome 7
Sequence ID: CP023763.1Length: 68048916Number of Matches: 1
Range 1: 63786475 to 63786675GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
368 bits(199)
5e-98
200/201(99%)
0/201(0%)
Plus/Plus

Query  1         AATTCTTTCACAATTCAAATACTTACCTTTGAATATCTAGGGTCAATTTCAATAGCTCTA  60
                 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63786475  AATTCTTTCACAATTCAAATACTTACCTTTGAATATCTAGGGTCAATTTCAATAGCTCTA  63786534

Query  61        GTTCCATCCTGTATTGCGCTTCCATATTCCTCCAATTTGGWGTGAGCAAACGCACGGTTA  120
                 |||||||||||||||||||||||||||||||||||||||| |||||||||||||||||||
Sbjct  63786535  GTTCCATCCTGTATTGCGCTTCCATATTCCTCCAATTTGGTGTGAGCAAACGCACGGTTA  63786594

Query  121       GCATAGTACACCGCATTCTCACCGTTCAACTCAATCGCTTGTGTGTACAGATCAATAGCT  180
                 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  63786595  GCATAGTACACCGCATTCTCACCGTTCAACTCAATCGCTTGTGTGTACAGATCAATAGCT  63786654

Query  181       TGCGAATACTTATGCCCTGAA  201
                 |||||||||||||||||||||


Therefore, the tomato plant of Li et al appears to be the same as instantly claimed. 
However, if it is not the same, it is an obvious variant as it would have been obvious to one of ordinary skill in the art to use routine and conventional methodologies to reduce the I-3 introgression size as taught and suggested by Li et al in a cultivated tomato variety of choice. At the time of filing, cultivated tomato plants having the Fol resistance trait introgressed from the S. pennellii LA716 germplasm into were known in the art. It was also know that linkage drag (i.e. other alleles linked on the chromosome to the Fol resistance allele) resulted in negative horticultural traits in the cultivated variety. The prior art had identified and sequenced the Fol resistance allele, and therefore knew the genomic boundaries of the allele. The prior art had also identified closely linked markers flanking and within the allele that are useful for marker assisted breeding. As taught and suggested by Li et al, it was an object of making I-3 introgressed plants to reduce the introgression fragment thereby removing the deleterious alleles flanking the desired Fol resistance allele. One would have been motivated to do so to remove the detelerious alleles associated with the negative horticultural attributes. Since the prior art had identified several markers flanking and within the allele and had also sequenced and functionally characterized the allele itself, one of skill in the art would have known the boundaries of the allele and thereby able to select plants that comprise a minimal introgression fragment. Given the extensive knowledge and skill in the art regarding marker assisted breeding and the I-3 introgression fragment, one would have had a reasonable expectation of success of selecting and obtaining tomato plants that have the reduced introgression fragment. Li et al further teaches and suggests that one would aim to obtain a plant having the smallest possible introgression fragment and further suggests lines to utilize to accomplish this. In following Li’s teachings and suggestions, 
	With regards to the deposit, it is unclear what the seed deposited is representative of – i.e. a true line that is uniform and stable at all locus (however, traits have not been described) or only for the two traits Fol resistance and lack of soft fruit. At the present time, the Examiner can only determine that the deposit comprises the Fol resistance allele and the lack of soft fruit allele as no other morphological and physiological traits describing the line have been provided. It is unclear whether the deposited seed is homozygous or heterozygous for the I-3 allele and homozygous at all other loci. Therefore, since the tomato plant of Li et al comprises the instant markers, the plants are indistinguishable and appear to be the same. 
However, if the Applicant were to attest in a declaration that the FDS-ZJ11002 line was distinct, uniform, and stable, and substantially homozygous at all loci and further provide adequate description of the characteristics of the line to place the public on notice of the characteristics of the line, the rejection over claim 5 would be withdrawn if the plant is distinct from the plant of Li et al. 
Accordingly, the claimed invention is prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

Applicant’s Arguments
	The Applicant urges that Li comprises a G at position 124, which is the allele associated with the soft fruit trait as provided by instant Table 1. Therefore, the Applicant urges that the plants of Li are not the same or obvious variants (pg. 11).

	For one, the soft fruit allele is not M1. The Specification states, “Subsequent genetic analysis showed that recombinants with a breaking point between M1 (SEQ ID NO:1) and M2 (SEQ ID NO:6) lost the soft fruit phenotype when a S. lycopersicum allele was detected at M1 (Table 2)” (pg. 43). Of note, it is the breaking point “between” M1 and M2 that provides the loss of the soft fruit trait, not the presence of M1. The presence of M1 indicates the Fol 3 resistance, which Li’s plants have.  Additionally, M1 is described as having an “R” at position 124 – which allows for either an A or G nucleotide. Li comprises a G, which is permitted by the sequence. 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Rather, once the Examiner has presented the prima facie case, the burden shifts to the Applicant to show how they are different. No such evidence has been provided. 
	The Applicant urges that absent evidence to teaching the soft fruit trait, one would have had no motivation to try to modify the introgression size to arrive at the presently claimed invention (pgs. 9-10).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d Li specifically teaches and suggests that it would be beneficial to reduce the introgression size for both breeding and horticultural purposes. Li et al further suggest that reducing the I-3 introgression size may provide benefit to “both public and private breeding programs” (pg. 153, left col). “A logical product of this research will be the development and deployment of improved Fol3 germplasm that contains a reduced I-3 introgression and is potentially devoid of any negative effects toward horticultural performance… it will be strategically important to advance the smallest possible introgression, since it is not known whether any other negative effects associated (e.g., reduced fruit size) may be due to still more tightly linked alleles than we have found here. To develop a minimal introgression, we employed a strategy similar to that described by Lim et al. (2006), wherein recombinants with opposing introgressions are crossed, and a product of homologous crossing-over is selected in the F2… The most suitable RILs for accomplishing this with I-3 include either R18 or R26, crossed with either R12 or R15 (Fig. 1). In any of these cases, the resulting introgression size would be between 30 and 210 Kb. This material is currently under development and will be tested for presence or absence of other negative effects previously associated with I-3” (pg. 154, left col).
Therefore, Li not only motivates others to reduce the introgression size but also employs strategies to do the same. The fact that applicant has recognized another advantage (loss of soft fruit trait) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The fact that some experimentation would have been required is also not persuasive of non-obviousness because it is the nature of the art (Ex parte Eubanks, Appeal 2011-8371). The successful production of tomato plants having the Fol 3 resistance by introgressing the allele Ex parte Chaky (Appeal 2015-1609) which regards the identification of novel molecular markers for a known plant trait, where the Examiner’s obviousness rejection was affirmed. 
	Therefore, one would have been sufficiently motivated to reduce the introgression size and would have had an expectation of success of doing so in view of the teachings, suggestions, and motivations of Li et al. Accordingly, the rejection is maintained. 

Conclusion
Claims 1-2 and 4-5 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/            Primary Examiner, Art Unit 1662